Citation Nr: 9920069	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1994 rating decision of the 
St. Louis, Missouri Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent evaluation, effective from 
October 1993.  

In December 1996 and March 1998, the Board remanded this 
matter to the RO for further development, to include 
obtaining any additional service medical records and post-
service treatment records, obtaining the veteran's Vocational 
Rehabilitation and Education (VRE) folder, affording the 
veteran VA examinations, and consideration of the rating 
criteria for psychiatric disorders in effect both prior to 
and since November 7, 1996.  

In the April 1994 rating decision, the RO denied entitlement 
to a total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).  
The representative filed a notice of disagreement with the 
denial of TDIU benefits in May 1994 and a statement of the 
case was issued in August 1994.  In October 1994, the 
representative submitted a statement with the veteran's VA 
Form 9, Appeal to Board of Veterans' Appeals, attached.  In 
several statements including the October 1996 and May 1999 
statements of accredited representative in appealed case and 
the June 1999 informal hearing presentation, the 
representative stated that the veteran was gainfully employed 
and that the issue of entitlement to TDIU benefits was moot.  
The Board finds that the representative's statements 
constitute a withdrawal of the appeal regarding entitlement 
to TDIU benefits.  Withdrawal may be by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw either a Notice of 
Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204 (1998).  The Board finds that 
the veteran's express written consent is not required to 
withdraw the appeal regarding entitlement to TDIU benefits 
because the representative filed the notice of disagreement 
and, although the veteran wrote the substantive appeal, it 
was filed by the representative.  Therefore, the issue of 
entitlement to TDIU benefits has been withdrawn and will not 
be addressed by this decision.  

In March 1998, the Board denied the veteran's claims of 
entitlement to service connection for right and left shoulder 
disabilities as not well grounded.  In a subsequent August 
1998 VA orthopedic examination report, the examiner diagnosed 
chronic bursitis of both shoulders secondary to traction and 
malposition of the shoulders at the time of fixation of his 
left forearm "ecty of the accident."  The Board finds that 
the issue of entitlement to service connection for right and 
left shoulder disabilities has again been raised by the 
record and this matter is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The veteran's PTSD results in severe social and 
industrial impairment and no more as contemplated under the 
rating criteria in effect prior to November 7, 1996.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent and no higher 
for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (1996) 
and § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records include no evidence of 
complaints, findings, or diagnoses of a psychiatric disorder.  
The service personnel records show that the served in 
Vietnam, that his specialty was light weapons infantryman, 
and that he received medals and decorations which include the 
Combat Infantryman's Badge, the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  

On the June 1970 VA Form 21-2545, Report of Medical 
Examination for Disability Evaluation, the veteran reported 
that his occupational history since discharge included 
working for Ford Motor Company as a spot welder.  The 
examiner noted that the veteran reported something to the 
effect that he worked on the railroad and that he had to 
climb on box cars as part of his work and the examiner noted 
that the veteran did not report this on his 2545, so he was 
not sure whether the veteran was actually currently employed.  
The June 1970 VA general medical examination report shows 
that psychiatric status was normal.  There was no relevant 
diagnosis.  

December 1988 to April 1992 treatment records and letters 
from Mid-America Cardiology Associates, P.C., and Mid-America 
Heart Institute of St. Luke's Hospital, show that the veteran 
was treated for unrelated heart disorders.  A January 1989 
letter stated that the veteran was a "dozer operator" and 
that he had not yet resumed work after cardiac care.  
February 1992 treatment records show that the veteran was 
unemployed and single at that time.  However, an April 1992 
letter noted that the veteran had returned to work despite 
medical advise to the contrary and was doing well.  

An October 1993 VA PCT assessment/evaluation report reveals 
that the veteran had been married four times, that he served 
in Vietnam as a light weapons infantryman, and that he 
reported that two inservice events that stood out in his 
mind.  He reported that he had not previously been treated 
for emotional or substance abuse.  It was noted that the 
highest level of education that the veteran had completed was 
seventh grade and that the veteran was currently employed 
full time as a carpet cleaner.  The veteran reported that he 
had sleep problems, that he was kept awake reliving his 
experiences in Vietnam such as firefights and watching people 
get killed.  The treatment providers stated that the veteran 
had a tremendous amount of numbing of emotions and did not 
allow himself easily to get in touch with his feelings, that 
he had a tendency to verbal and physical outbursts, and that 
he related that his lashing out had cost him many jobs over 
the years.  The treatment providers reported that the veteran 
had an eight year history of sobriety from alcohol, that he 
still attended AA.  The treatment providers stated that the 
veteran was clinically positive for PTSD which was chronic 
and severe and related to his combat experiences and that he 
also had alcohol dependence that was in remission times eight 
years. 

A November 1993 VA PCT treatment record shows that the 
veteran was currently working, that he had been married four 
times and had been married for 10 months to his current wife, 
that he reported that he slept three to four hours a night 
and had some "really intense" dreams, that he had more 
problems during this time of the year until spring, and that 
he had had no alcohol since 1985.  It was noted that he had 
had three heart attacks since December 1988.  The veteran 
reported that he sometimes got upset and felt like going off, 
that he feared that he would lose control on someone, that he 
had to get his guns out at home, and that when away from home 
he bought things to calm down.  He stated that he felt that 
he could be easy going, that he avoided arguments, that he 
could be jumpy with loud noises, that he was easily startled, 
that he could tolerate people but that he liked to have his 
back to a corner, that he felt that he was hypervigilant at 
times, and that he felt nervous a lot.  He reported that he 
liked to hunt and fish.  The veteran reported that he had 
thought about suicide and that he had been tried on an 
antidepressant in the late fall or early winter.  The 
treatment provider noted that the veteran was goal directed, 
casually groomed, pleasant, anxious, and oriented times 
three.  His mood was average but down in the dumps, his 
affect was pleasant and anxious, and the veteran denied 
current suicidal ideation.  It was noted that he felt like 
tearing things up, he denied audio or visual hallucinations, 
his concentration was fair, his memory was intact, and 
insight and judgment were fair.  The assessment was PTSD, 
dysthymia versus seasonal affective disorder, and status post 
multiple myocardial infarctions.  

December 1993 to May 1995 VA outpatient treatment records 
show that the veteran continued to receive treatment for PTSD 
and medications were prescribed.  In December 1993, he 
reported that he "got into it" with his boss and quit his 
job and that he had been grumpy, irritable, and isolative.  
He discussed his need to be away from stress for periods of 
time and how that affected him.  He reported how noises and 
crowds affected him.  In January 1994, he reported how a 
dream had affected his life, that he had hit his wife and was 
on edge all day, and that he had had decreased sleep since.  
The treatment provider noted that the veteran's isolation, 
concerns with anger, and how he handled confrontation and 
criticism were discussed.  In April 1994, he discussed worry 
and how it kept him from enjoying some of the positives of 
life, his camaraderie with a Vietnam buddy, and the effects 
of such re-contact.  He stated that thoughts of Vietnam still 
hurt him and made him feel guilty.  He reported that he had 
had a flashback which scared him and that he had been 
isolated since.  He stated that he worried about "going 
off" too easily.  In November 1994, the veteran reported 
that he felt worried and depressed about an unrelated 
physical condition.  He denied suicidal ideation.  In 
December 1994, he reported increased depressive symptoms over 
the holidays and with the changes in his physical health.  
The treatment provider noted that the veteran was obviously 
distressed about reliving his Vietnam experience during 
flashbacks and dreams and that the veteran reported that he 
isolated when even slightly upset.  A February 1995 treatment 
record shows that he was treated for a nonservice-connected 
physical condition and that he could return to work in one to 
two weeks depending on his claudication symptoms.  The 
assessments included PTSD, depression, mild depression, and 
chronic physical problems.  

At a January 1994 VA examination for PTSD, the examiner noted 
that the veteran left school at the eighth grade, that he had 
never obtained a GED, and that he had always worked as a 
manual laborer.  The veteran reported that, when he was 
discharged from service, he went back to work at a plant 
where he had worked prior to his military service.  He stated 
that he left that job after eight months and subsequently 
held numerous other manual labor jobs.  He reported that he 
had not been fired, that he had often left jobs because of 
his drinking problems, that he went to AA, and that he had 
been sober for more than eight years.  It was noted that the 
veteran had been married four times and that his fourth 
marriage was a year old and seemed to be working well.  The 
veteran reported that he had trouble getting close to people, 
that he had persistent dreams two to three times a week, and 
that he had flashbacks "maybe once to twice a month."  He 
reported that he had worked butchering hogs on the family 
farm and that he now had a great deal of trouble working 
around animals being butchered because it reminded him of 
combat experiences and dead bodies.  He also reported having 
trouble with any kind of backfire or explosives.  He stated 
that he had tried to work in rock quarries, but he would drop 
to the floor when they did dynamite blasts and he had trouble 
with people making fun of him.  He stated that he had not had 
a problem with getting into fights since he stopped drinking.  

The January 1994 VA PTSD examiner noted that the veteran had 
a fairly restricted range of affect, that he felt that he was 
unable to love, that he preferred to be alone, and that he 
wondered if there was any real help for what he saw in 
Vietnam and ever getting it out of his mind.  It was noted 
that he had had trouble sleeping, often sleeping less than 
two to three nights a week and that he had been unable to get 
to sleep because he was afraid until he was treated at the 
PTSD clinic.  The veteran reported that he had had instances 
of shaking his wife and destroying a bedside table in his 
sleep at night.  The veteran reported that he kept numerous 
guns around the house and that, at times, he had even thought 
of killing himself with a gun.  However, he reported that he 
had gotten rid of all of his hand guns but had kept his 
rifles.  The examiner noted that he was positive for 
difficulty falling asleep, difficulty concentrating, and 
hypervigilance.  The examination report shows that the 
veteran was nicely dressed, that his eye contact was less 
than 50 percent, that he sat rigidly during the examination, 
that his speech was unemotional and very hesitant and took 
some prodding to elicit a story at times.  The veteran's 
attitude toward the examiner was initially very guarded but 
gradually toward the end was very cooperative and the 
examiner stated that you could visibly see that he had 
relaxed.  

The examiner reported that the veteran's mood during 
examination was intense with some despair and depression and 
that there was some guilt as to some of the events in 
Vietnam.  His affect was appropriate to what was being 
discussed and he was alert and oriented times three.  He 
denied any recent hallucinations or illusions, any feelings 
of depersonalization or derealization, and any delusions or 
illusions.  His thought process was goal directed and, 
although the examiner could not elicit a learning disorder, 
she thought that there probably was one as he had a very 
limited education and had great trouble with reading and 
academic pursuits.  His abstract thinking was concrete, his 
memory was not impaired, and he had both remote recent and 
recent past memory.  The examiner reported that insight and 
judgment was fair, that he realized that he had a problem, 
that he understood the need to see a doctor, and that he had 
formed a fairly close connection with his psychiatrist.  The 
diagnosis was PTSD, chronic and severe with depressive 
features; and chronic alcoholism for which he had practiced 
abstinence for eight years.  

In his February 1994 response to a PTSD questionnaire, the 
veteran reported that he often had trouble falling asleep due 
to his fear of dying as companions and friends had died when 
they did not stay alert.  He stated that he rarely slept 
soundly or restfully, that he slept a maximum of four to five 
hours, that he had nightmares about his combat experiences, 
that he currently had nightmares twice a week, and that he 
had dreams about other stressful events which were not 
service-related.  He reported that he thought about his 
combat experiences, that he had flashbacks sometimes two to 
three times a week, and that he reacted to people who 
reminded him of his combat experience due to accent or 
appearance by watching them and keeping them in constant 
sight.  He stated that loud noises such as gunshot blasts or 
car backfires bothered him, that he hunted, that he avoided 
crowds when possible and spent the least time possible in 
public places, that he never sat with his back to the door, 
and that he was constantly scanning areas to be aware of 
everything including the way in and out.  

He reported that he did watch war movies on television, that 
he did not feel guilty about surviving when others died, that 
he did wonder why he was able to survive and others did not, 
and that he did feel guilty about killing others.  He 
asserted that his combat experience was like "living a 
nightmare which is still going on today, still just as 
vivid."  He stated that he would rather not talk about his 
combat experiences, that he had difficulty expressing his 
feelings, that he avoided having others depend on him as much 
as possible, and that he did not have many close 
relationships and that those that he had were usually short 
term.  He reported that he had had more than 20 jobs since 
service, that the longest that he had held a job was 
approximately five years, and that he was being treated with 
medication which included sleeping pills and anti-
depressants.  

By rating decision dated in April 1994, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective from October 1993.  This evaluation has 
been confirmed and continued to date.  

At the March 1996 VA PTSD examination, it was noted that the 
veteran completed the seventh grade and that he had not used 
alcohol for more than 10 years.  The veteran reported that 
after service he played around for a while, that he then 
worked for Ford Motor Company for one year but quit because 
he could not stand being enclosed at work, that he then held 
several odd jobs for a period of time, that he then worked at 
General Motors for 16 months and quit for the same reason 
that he quit his job at Ford, that he then worked in heavy 
construction and as a truck driver for five or six years for 
various companies which he then quit, and that he was 
currently working full time for the International Union of 
Operating Engineers as a heavy equipment operator.  It was 
noted that his first three marriages ended in divorce, that 
he raised the two children from his first marriage, and that 
he was currently in his fourth marriage.  The veteran 
reported that his current marriage was rocky and that they 
argued frequently.  The veteran stated that he went to the 
PCT Clinic at the Kansas City VAMC in 1993or 1994 and was 
treated for PTSD for a year or so, but that he quit going and 
had not been for some time.  He indicated that he was now 
thinking about returning to that clinic for treatment.  

The veteran reported that his PTSD symptoms included 
disturbed sleep, frequent combat-related nightmares (at least 
twice weekly), being easily startled, hypervigilance, 
distrust of most people, some guilt that he did not want to 
discuss because it would bring up more memories of Vietnam, 
anger at people because he thinks that many people lie to 
him, and depression.  He stated that he avoided talking about 
Vietnam because it started up memories and caused more 
nightmares.  It was noted that he did not think that he had 
had daytime flashbacks.  The examiner reported that the 
veteran was clean and casual in appearance; that he was 
oriented to time, place, and person; that his affect was 
somewhat anxious; that judgment was fair; and that insight 
was fair but he wanted to gain more insight and get better 
control of his moods.  It was noted that his peer 
relationships were fair and that he tried to get along with 
people and did so at work, but that there were apparently 
some people with whom he did not connect well.  The veteran's 
temper was reported to be variable, controlled at times and 
at other times lost.  

The March 1996 VA examination report shows that the veteran 
had middle sleep disturbance and nightmares; his memory and 
concentration were fair; and he reported that he tended to be 
forgetful, that he felt detached, and that people talk to him 
and he does not listen or know what was said.  He reported 
that he became rather depressed at times and occasionally 
cried, that he had some fleeting suicidal thoughts but denied 
suicidal ideation or intention, and that his moods were 
variable.  He denied specific auditory or visual 
hallucinations or delusions.  He stated that he got 
moderately paranoid and distrusted people in general and that 
he only really trusted one or two people.  He denied specific 
phobias, reported that he harbored guilt and anger, and 
reported that his hobbies are hunting and fishing.  He stated 
that his social life was minimal, that he only went to AA 
meetings periodically (five during the previous month).  The 
diagnosis included PTSD with depression; his stressors are 
his combat experiences in Vietnam which he tries to avoid 
thinking or talking about, he has felt detachment from people 
and has had a restricted range of affect, he has some trouble 
concentrating, he harbors guilt and anger, and he has a 
history of alcohol dependence.  The prognosis was fair and 
the examiner noted that the veteran's incapacity was moderate 
and that he was functioning at work.  It was noted that he 
was having some marital problems which may be related to his 
depression and PTSD.  The veteran indicated that he would 
return to the VA clinic for more therapy but that it was 
sometimes hard to get off work to do so.  

The veteran failed to report for two VA PTSD examinations 
scheduled in March and April 1997.  In a June 1997 letter, 
the RO noted that the veteran had failed to report for these 
examinations and requested that he report when he could 
report for an examination.  The veteran did not respond.  

The August 1998 VA PTSD examination report shows that the 
veteran was working in construction as a heavy equipment 
operator, that he operated a bulldozer, and that he could get 
away from everybody and just do his assigned job.  The 
examiner reported that the entire claims file was reviewed 
and it was noted that the veteran stated that he had had no 
psychiatric hospitalizations.  The examiner noted that the 
veteran reported that he received outpatient care in about 
1993 at the Kansas City, Missouri VAMC PCT Clinic and was put 
on medication and seen in follow-up.  The veteran reported 
that he dropped out of follow-up but still periodically took 
his medications.  The veteran reported that he now got most 
of his therapy from participation in AA on Friday nights.  
The examiner noted that the veteran had maintained sobriety 
through the help of AA.  The veteran reported that his PTSD 
had been worse during the past year as reflected in increased 
trouble with sleeping and increased irritable mood which 
resulted in his last divorce (fourth) two years earlier.  He 
reported that he had more trouble getting along with 
coworkers, that he did not trust people and he carried a gun 
in his pickup truck for this reason, that he was irritable 
and got into arguments with coworkers, and that "as a 
general rule, he would withdrawal."  

He reported increased flashbacks and intrusive recollections 
of his experiences in Vietnam; he stated that he was edgy and 
jumpy; and he reported that he had trouble concentrating and 
had been keeping to himself.  He stated that he had no church 
involvement, that he occasionally went fishing, and that he 
relaxed by driving around in his pickup truck.  The veteran 
reported that he had not missed a lot of work in the past 
year, but that he considered his job a good outlet to get 
away from people.  He claimed that he had poor concentration, 
a bad temper, irritable mood, edginess, suspiciousness 
regarding others, and social isolation.  The frequency, 
severity, and duration of his PTSD symptoms was noted to be 
daily; the severity was noted to be moderate; the duration 
was reportedly rather persistent and lasting most of the day 
and part of the night; and the length of remission was within 
a few hours but never more than one day.  

The examiner reported that the veteran was clean shaven and 
that he was calm, pleasant, cooperative in responding to 
questions, and smiled appropriately.  The examiner stated 
that the veteran described symptoms of flashbacks, intrusive 
recollections of his Vietnam experiences, irritable mood, 
poor sleep, and social isolation.  It was noted that his 
speech was logical and goal directed, revealing no impairment 
of thought process, no delusions or hallucinations, and no 
inappropriate behavior.  The veteran denied suicidal or 
homicidal thoughts.  He was oriented to time, place, and 
person.  His memory for recent and remote events was intact 
as reflected by his ability to recall his past assignments 
and current events.  He had no obsessive or ritualistic 
behavior; the rate and flow of his speech were within normal 
limits; he reported no panic attacks; he admitted to some 
depressed mood and irritability; and he had not had any loss 
of impulse control and had not been involved in any fights.  
He reported sleep impairment and that he took occasional 
medication for this.  The examiner reported that the 
veteran's judgment was intact, that he had good insight, and 
that he was motivated to continue working.  The diagnosis was 
PTSD, worse lately with more persistent flashbacks, intrusive 
memories, poor sleep, social isolation, poor concentration, 
edgy, jumpy, trouble trusting people to the extent of 
carrying a gun, increased social isolation and inability to 
maintain a marriage.  The examiner stated that the Global 
Assessment of Functioning (GAF) score was 40, indicating 
severe symptoms with social isolation, suspiciousness, and 
major impairment in social functioning as indicated by 
failure to maintain a marriage, social isolation, and 
persistence of flashbacks and intrusive recollections of his 
experiences in Vietnam.  The examiner said that the prognosis 
was fair in that he had been able to maintain employment, but 
that otherwise he had poor capacity for maintaining positive 
social life leading to isolated existence.  

The veteran's VRE folder shows that he submitted applications 
for vocational rehabilitation in April 1988 and in December 
1994.  These records show that the veteran's main reading 
interests were hunting, fishing, and sports.  In April 1988, 
he reported that he had been a truck driver from May 1978 to 
November 1979 and again from June 1980 to October 1983, that 
he was laid off from both jobs, and that he had been a loader 
operator at a rock quarry from July 1984 "to date."  He 
stated that the jobs that he liked best were loader operator 
because he stayed busy all the time and worked hard for the 
money he made and that he liked to work and make good money.  
He reported that the jobs he liked least were outside heavy 
"cont" and truck driver because they were boring and time 
went slowly.  The May 1988 counseling record/narrative report 
stated that the veteran appeared to have a very strong work 
ethic.  It was noted that after service the veteran worked at 
a Ford Assembly Plant where he had been employed before he 
was drafted, that he worked on the assembly line from 1970 to 
1972, and that he hated being inside doing factory work and 
quit.  From 1972 until 1988 he did different types of truck 
driving, including heavy truck driving, driving a dump truck, 
over the road, and rock quarry work.  

It was noted that he had been divorced twice, that he had 
remarried a third time in October 1987, that he had recently 
obtained custody of his two children, and that they enjoyed 
family activities and fishing, hunting, and other outdoor 
types of activities.  The veteran reported having trouble 
getting along with his brother-in-law who recently took over 
a supervisory position where he worked, that he had physical 
problems at work, and that he was currently having some 
difficulty trying to maintain his employment.  It was noted 
that the veteran was active in AA, that he was an officer on 
the AA Board in Kansas City with the central office, and that 
he was a service representative.  The counseling psychologist 
noted that he seemed to have a very positive attitude and 
wished to better himself.  In July 1988, it was determined 
that the veteran's corrected BTD was July 31, 1982 and that, 
therefore, as he did not have a serious employment handicap, 
he was not eligible for employment assistance.  An August 
1988 note form a counselor noted that the veteran was 
currently suitable employed.  

In a December 1994 VA Form 28-1902, Counseling Record - 
Personal Information, the veteran reported that his hobbies 
included fishing and hunting, that he read very little in his 
spare time, and that his main reading interests were sports.  
The veteran reported that his previous employment included 
truck driver and loader operator from July 1984 to April 1989 
and from February 1994 to December 1994.  In a July 1995 VA 
Form 28-1902b, Counseling Record- Narrative Report, the 
counseling psychologist noted that the veteran had worked in 
operating some type of heavy equipment or truck driving 
almost his entire adult life, that he had been working since 
1984 as a loader/operator; that he was currently working for 
Carefree Industries in a Quarry as a heavy equipment loader; 
that he worked 65 to 80 hours every two weeks, and that he 
earned $8 an hour.  It was noted that the veteran was 
currently on medical leave due to an unrelated physical 
disorder, that he was married, and that he had four children.  
The veteran's limitations included some difficulty getting 
along with other people and handling stress and it was noted 
that his nonservice-connected heart condition seemed to be 
his main impediment to employment at that time.  It was noted 
that there was some question as to whether he would be 
considered to be "feasible" due to the nonservice-connected 
issues, that an eligibility determination would be deferred 
until more substantial medical information was obtained, that 
it needed to be ascertained whether the veteran's service 
connected conditions disqualified him from continuing to work 
as a loader-operator as he had done for the past 20 years, 
and that, if it appeared that he suffered from substantial 
limitations because of this, he would qualify for vocational 
rehabilitation.  The veteran failed to report for a February 
1995 appointment and the file was apparently closed due to 
"non pursuit" prior to a determination regarding 
entitlement to vocational rehabilitation benefits.

Pertinent Law and Regulations

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran has not asserted 
that any available probative evidence not already obtained 
exists.  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998). 

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.  

The 38 C.F.R. § 4.132, Diagnostic Code 9411, pre-November 7, 
1996, schedular criteria provide that a 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
realty with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
demonstrable inability to obtain or retain employment.  A 70 
percent evaluation for PTSD is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  
Considerable impairment has been construed to mean "rather 
large in extent or degree."  See VAOPGCPREC 9-93 
(November 9, 1993).  A 30 percent evaluation for PTSD is 
warranted where there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (1996).  Definite impairment has been construed to 
mean "distinct, unambiguous, and moderately large in 
degree."  VAOPGCPREC 9-93 (November 9, 1993).

Before November 7, 1996, 38 C.F.R. § 4.16(c) provided that, 
in cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate Diagnostic Code.  This 
provision was removed and is not included in the November 7, 
1996, amended regulation.  

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.

Effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, provides a 30 percent evaluation for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1997).  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  Id.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Consistent with the Court's decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to November 7, 1996.

Analysis

The veteran and the representative have asserted that the 
veteran's PTSD is chronic and severe and that an evaluation 
in excess of 30 percent is warranted for his PTSD.  In the 
May 1999 statement of accredited representation, the 
representative asserted that a 70 percent evaluation is 
warranted because the veteran has severe PTSD.  They also 
assert that the PTSD severely affects his employability and 
that he is able to maintain gainful employment as a heavy 
equipment operator only because this job requires little 
interaction with coworkers and supervisors.  

The veteran's symptoms of PTSD include but are not limited 
to: sleep disturbance, nightmares, flashbacks, isolation, 
verbal and physical outbursts, numbing of emotions, increased 
startle reaction, hypervigilance, nervousness, depression, 
intrusive recollections of his Vietnam experiences, 
irritability, and edginess.  It is also noted that the 
veteran has been married four times and that his marriages 
all ended in divorce.  

Following a review of the evidence of record and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that a 70 percent evaluation is warranted 
under the diagnostic criteria in effect prior to November 7, 
1996.  The veteran's PTSD is manifested by the aforementioned 
symptoms which are productive of impairment that, with 
resolution of all reasonable doubt in the veteran's favor, 
more nearly approximates what may be characterized as severe.  
Although the March 1996 VA PTSD examiner diagnosed PTSD with 
depression and determined that the veteran's incapacity was 
only moderate, October 1993 treatment providers reported that 
he had chronic and severe PTSD, the January 1994 VA PTSD 
examiner diagnosed chronic and severe PTSD with depressive 
features, and the August 1998 VA PTSD examiner diagnosed 
PTSD, worse lately, and assigned a GAF score of 40 
"indicating severe symptoms with social isolation, 
suspiciousness, and major impairment in social function as 
indicated by failure to maintain a marriage, social 
isolation, and persistence of flashbacks and intrusive 
recollections of his experiences in Vietnam."  

In Richard v. Brown, 9 Vet. App. 266 (1996), the Court, 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994), stated that a GAF score of 50 is defined 
as "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  See also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31-40 reflect 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work) 
or some impairment in reality testing or communication.  See 
Carpenter; Richard; American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.).  

The Board notes that the veteran's current GAF score was 40, 
which itself is tantamount to severe or major impairment due 
to his PTSD and which the examiner stated indicated severe 
symptoms.  In the Board's opinion, the record reflects a 
history of symptoms that more nearly approximate severe 
disability warranting a 70 percent rating under the criteria 
in effect prior to November 7, 1996.

However, the Board finds that the criteria for a 100 percent 
evaluation under the criteria in effect prior to November 7, 
1996, have not been met.  Although there is evidence that the 
veteran isolates himself, he maintains a job, he is active in 
Alcoholics Anonymous, he is raising children, and several 
examiners have noted that he was pleasant and cooperative.  
An April 1994 VA outpatient treatment record shows that the 
veteran discussed his camaraderie with a buddy from Vietnam 
and the effects of such re-contact.  The Board finds that the 
evidence does not show that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Additionally, 
as the veteran is currently employed, it has not been shown 
that he is demonstrably unable to obtain or retain 
employment.  

It is noted that that the veteran has reported outbursts of 
anger and fear of losing control and that the March 1996 VA 
examiner reported that his temper was variable, controlled at 
times and at other times lost.  However, the August 1998 VA 
examiner reported that the veteran had not had any loss of 
impulse control and had not been involved in any fights.  It 
is also noted that the August 1998 VA PTSD examiner assigned 
a GAF score of 40, that the veteran has reported that he had 
trouble concentrating, and that the March 1996 and August 
1998 VA examiners noted that the veteran had some trouble 
concentrating.  However, the March 1996 and August 1998 VA 
examiners also reported that the veteran's speech was logical 
and goal directed revealing no impairment of thought process, 
no delusions or hallucinations, and no inappropriate 
behavior; that he was oriented to time, place, and person; 
that his memory was intact and fair; that he had no obsessive 
or ritualistic behavior; that rate and flow of speech was 
within normal limits; that judgment and insight were intact 
and fair; and that his concentration was fair.  After a 
complete review of the evidence of record, the Board finds 
that there is no evidence that the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  

Finally, as the veteran is currently employed and as he has 
another compensable service-connected disability, entitlement 
to a 100 percent evaluation under 38 C.F.R. § 4.16(c) as in 
effect prior to November 7, 1996, is also not in order.  

The Board also finds that an evaluation in excess of 70 
percent is also not warranted under the criteria in effect as 
of November 7, 1996.  The evidence does not show that the 
veteran has total occupational and social impairment.  As 
noted above, the veteran is currently employed and although 
there is evidence of impaired concentration, there is no 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss of names of close relatives, own occupation, 
or own name.  In November 1993, the veteran reported that had 
thought about suicide, but he denied current suicidal 
ideation and, in March 1996, he reported that he had had 
fleeting suicidal thoughts but no ideation or intention.  A 
November 1994 treatment record shows that he denied suicidal 
ideation and the August 1998 VA examination report shows that 
he denied suicidal or homicidal thoughts.  The Board finds 
that, although he reported fleeting suicidal thoughts, there 
is no evidence of persistent danger of the veteran hurting 
himself or others.  

Therefore, the criteria for a 100 percent evaluation for PTSD 
under the criteria in effect prior to and as of November 7, 
1996, have not been met.  

The Board notes that the veteran has asserted that his PTSD 
severely affects his employability and that a VA physician 
advised him that he should not work.  However, the relevant 
VA treatment records have been obtained and there is no such 
doctor's opinion.  The connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  Additionally, the evidence 
shows that the veteran is currently employed and that the 
veteran has actually reported that he considers his job a 
good outlet to get away from people.  Therefore, there is no 
evidence that the veteran's service-connected PTSD prevents 
him from working or that it causes total industrial or 
occupational impairment.  

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. 119 (1999).  Although the August 1998 
VA examiner noted that the veteran's PTSD was "worse 
lately," the evidence does not show that there has been a 
change in the severity of the veteran's symptoms from October 
1993 to present which would warrant staged ratings or an 
evaluation in excess of the 70 percent evaluation assigned by 
this decision.  As such, staged ratings are not warranted.

Therefore, the Board finds that, with resolution of all doubt 
in favor of the veteran, the evidence shows a disability 
picture more nearly approximating the pre-November 7, 1996, 
criteria for a 70 percent evaluation based on severe 
symptomatology of PTSD and that, therefore, a 70 percent 
rating is warranted.  


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to regulations applicable to the payment of monetary 
benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

